DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 03/09/2021 have been entered.  Claims 1, 2, 4, 6-12, 14-16, and 20 remain pending.
The Prior Art is:
Cavazzoli et al., U.S. Patent Publicaiton 2006/0000609, hereinafter referred to as Cavazzoli
Troshko et al., U.S. Patent Publication 2015/0041123, hereinafter referred to as Troshko
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Regarding Claim 9, Applicant argues that Cavazzoli does not disclose the amended limitation of the one of the adjacent zones are adjacent based on the ordered sequence, and wherein the predetermined condition is determined by comparing a ratio between permeabilities associated with the zone and the adjacent zone relative to a threshold valve.  Examiner disagrees with such a characterization.  Applicant specifically argues that Cavazzoli does not disclose the first and second zones are adjacent based on an ordered sequence, however, it is noted that any two adjacent zones which are completed in the wellbore may be completed based on an arbitrary ordered sequence, noting that multiple zones in the wellbore may be perforated in some arbitrary sequence (Paragraphs 0002, 0014, 0027).  Additionally, it is noted that Cavazzoli teaches that the formation zones are completed by measuring their permeabilities (Paragraphs 0003, 0012-0015, 0027).  Examiner notes that in the absence of a more explicit recitation of the manner in which the measured values are analyzed, the measuring of a value which in turn is used to determine if a zone is produced necessarily requires comparing it against some given threshold.  The claim does not define the manner in which the permeability is compared 
Regarding Claims 1 and 16, Applicant argues that Cavazzoli in view of Troshko does not teach the amended “updating the schedule to designate a stage associated with each stage type selected for the zone, wherein the adjacency of the zones is in accordance with the ordered sequence, and wherein the predetermined condition includes comparing a ratio between permeability associated with the zone and permeability associated with the adjacent zone to at least one threshold value.”  Examiner notes that a more detailed rejection is presented below as it pertains to the permeability and zone selection, however, in the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Examiner notes that the claims recite that the selecting of the first and second zones as main and diverter sections is based on if a predetermined condition is satisfied, the predetermined condition being a comparison of permeability between the zone and the adjacent zone.  As Cavazzoli discloses that the permeability of sections of the formation is used to determine which zones are produced, such a comparison necessarily includes a generic ratio of the permeability of any adjacent zones.  The claim does not recite any specific method by which the permeability ratio is utilized, any specific conditions which must be meet, or any specific actions which are used in comparing the permeability.  To simply select a zone “based on” a determined ratio of collected data does not impart the same level of specific action as detailed in the instant specification, and to require the claims to read as such would be to improperly impart limitations from the specification into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14, and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavazzoli et al., U.S. Patent Publicaiton 2006/0000609, hereinafter referred to as Cavazzoli.
Regarding Claim 9, Cavazzoli discloses a method of treating a treatment interval with a treatment fluid, the method comprising treating a plurality of zones of a treatment interval using treatment fluids in an ordered sequence (one given example is to complete the zones of a formation in order of increasing permeability to maximize treatment fluid efficiency; Abstract, Paragraph 0002), wherein the zones are sorted in the ordered sequence based on a criterion value determined for the respective zones, the criterion value being based on a heterogeneity parameter of the respective zones (as the method relates to treatment of a heterogeneous formation having variable permeabilities related thereto, the zones are selected to be treated in a given order based on the permeability/heterogeneity of a given zones; Abstract, Paragraphs 0002, 0014, 0027), wherein the one zone and the adjacent zone are adjacent based on the ordered sequence (noting that in the absence of a more specific recitation, any two zones which are adjacent are necessarily part of some arbitrary ordered sequence), and wherein the predetermined condition is determined by comparing a ratio 
Regarding Claim 10, Cavazzoli further discloses that the criterion value associated with the treatment zones is related to the zone permeability (Abstract; Paragraphs 0002, 0014, 0027).  Examiner notes, in the interest of compact prosecution, that a criterion simply being related to a different wellbore property is open to broad interpretation due to the linked nature of multiple wellbore formation properties.
Regarding Claim 11, Cavazzoli further discloses that treating respective zones in accordance with at least one stage type determined for that zone, wherein the stage type is determined for each of the respective zones based on whether a heterogeneity parameter of the zone and an adjacent zone satisfy a determined condition, the at least one stage type being selected from a main stage and a diverter stage (Examiner notes that in the absence of more specific detail which distinguishes the determination and how such determinations are made, as the method involves selecting zones for treatment based on a heterogeneous permeability of the formation, wherein each stage is considered a main treatment stage and a diverter stage with the use of self-diverting treatment fluid; Paragraphs 0002, 0013).
Regarding Claim 12, Cavazzoli further discloses that the one zone and the adjacent zone are adjacent based on the ordered sequence (in so far as adjacent zones may be selected based on a change in permeability of the formation such that adjacent zones may be completed if they are in the desired sequence for changes in permeability).
Regarding Claim 14, Cavazzoli further discloses using for each stage, a volume of treatment fluid determined for the stage (Paragraphs 0026, 0027).
Claim 15, Cavazzoli further discloses that the volume to be placed at one of the stages is based on at least one of a relative position in the treatment interval and pore volume of the associated zone (the quantity of treatment fluid is based on a number of factors including fracture/fissure location and pore volume; Paragraph 0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavazzoli (2006/0000609) in view of Troshko et al., U.S. Patent Publication 2015/0041123, hereinafter referred to as Troshko.
Regarding Claim 1, Cavazzoli discloses a method for generating a fluids placement schedule of a fluids placement system comprising:
Determining, for each zone of a plurality of zones of a treatment interval to be treated by the fluids placement system, a criterion value based on a heterogeneity parameter of the zone (as the method relates to treatment of a heterogeneous formation having variable permeabilities related thereto, the zones are selected to be treated in a given order based on the permeability/heterogeneity of a given zones);

While Cavazzoli further discloses that the method includes:
Determining whether a heterogeneity parameter of one of the zones and an adjacent zone satisfy a predetermined condition (as the treatment plan includes completing a zone based on its formation permeability, such values are necessarily compared against some theoretical threshold before treatment occurs to determine a given order):
Selecting at least one stage type for the zone based on whether the predetermined condition stage was satisfied, the stages being selected from a main treatment stage and a diverter stage (Examiner notes that in the absence of more specific detail which distinguishes the determination and how such determinations are made, as the method involves selecting zones for treatment based on a heterogeneous permeability of the formation, wherein each stage is considered a main treatment stage and a diverter stage with the use of self-diverting treatment fluid; Paragraphs 0002, 0013), wherein the predetermined condition is determined by comparing a ratio between permeability associated with the zone and permeability associated with the adjacent zone to at least one threshold value (in the case of perforating and completing the formation zones based on an increasing permeability, such a condition requires evaluating the ratio of permeability of any two zones, such that an increases in noted; Paragraphs 0002, 0014, 0027); and
Updating the schedule to designate a stage associated with each stage type selected for the zone (in so far as the treatment schedule will define each zone as a treatment zone or a diverter stage based on if it has been treated), it does not expressly disclose that the system utilizes a computer system with a processor and memory for performing the above functions.

Therefore, it would have been obvious for one having ordinary skill to modify the system/method of Cavazzoli to include using a computer system for processing the data related to the wellbore in terms of formation property modeling and treatment plan formation as taught by Troshko.  Doing so merely constitutes using a generic wellbore treatment tool in the form of a computer system for the same purpose of wellbore completion.  Additionally, it is noted that such a modification merely constitutes substitution of some generic controller for carrying out the treatment plan (potentially including a human operator) for a computer controller with a reasonable expectation of success (MPEP 2143, Subsection I, B);
Regarding Claim 2, Cavazzoli further discloses that the criterion associated with the zones is related to formation permeability (as the zones may be treated in sequence based on their permeability; Abstract, Paragraphs 0002, 0014, 0027).
Regarding Claim 4, Cavazzoli further discloses that the one zone and the adjacent zone are adjacent based on the ordered sequence (in that any sequential zones may be selected for treatment and considered as adjacent in that regard).
Regarding Claim 6, in view of the modifications to Claim 1, Cavazzoli further discloses the treatment method includes:
Determining a volume of treatment fluid to be placed at each stage associated with the zone and updating the schedule to designate the volumes determined for each stage (noting that the pumping/treatment schedule is disclosed as being formed using a computer program; Paragraphs 0026, 0027).
Claim 7, Cavazzoli further discloses that the volume to be placed at one of the stages is based on at least one of a relative position in the treatment interval and pore volume of the associated zone (the quantity of treatment fluid is based on a number of factors including fracture/fissure location and pore volume; Paragraph 0027).
Regarding Claim 8, in view of the modifications to Claim 1, Cavazzoli further discloses the treatment method includes:
Combining consecutive stages of the schedule into one stage when the two or more stages have the same stage type and assigning the volume for the combined stage to be a sum of the two or more consecutive stages that were combined to form the combined stage (Examiner notes that in the absence of a more specific definition of the actions and structures related to combining stages, it is noted that at least in the context of completing adjacent sections, both stages are considered to be diverter stages using diverting treatment fluid having a combined volume of applied fluid; Paragraphs 0002, 0013, 0026, 0027).
Regarding Claim 16, Cavazzoli discloses a method for generating a fluids placement schedule of a fluids placement system comprising:
Determining, for each zone of a plurality of zones of a treatment interval to be treated by the fluids placement system, a criterion value based on a heterogeneity parameter of the zone (as the method relates to treatment of a heterogeneous formation having variable permeabilities related thereto, the zones are selected to be treated in a given order based on the permeability/heterogeneity of a given zones);
Sorting the zones into an ordered sequence based on the criterion value associated with each zone and generating a schedule that designates an order of treating the zones in accordance with the order of the sequence (Abstract; Paragraphs 0002, 0014, 0027).
While Cavazzoli further discloses that the method includes:

Selecting at least one stage type for the zone based on whether the predetermined condition stage was satisfied, the stages being selected from a main treatment stage and a diverter stage (Examiner notes that in the absence of more specific detail which distinguishes the determination and how such determinations are made, as the method involves selecting zones for treatment based on a heterogeneous permeability of the formation, wherein each stage is considered a main treatment stage and a diverter stage with the use of self-diverting treatment fluid; Paragraphs 0002, 0013), wherein the predetermined condition is determined by comparing a ratio between permeability associated with the zone and permeability associated with the adjacent zone to at least one threshold value (in the case of perforating and completing the formation zones based on an increasing permeability, such a condition requires evaluating the ratio of permeability of any two zones, such that an increases in noted; Paragraphs 0002, 0014, 0027); and
Updating the schedule to designate a stage associated with each stage type selected for the zone (in so far as the treatment schedule will define each zone as a treatment zone or a diverter stage based on if it has been treated), wherein the zone adjacency is in accordance with the ordered sequence (in so far as the order in which zones are completed necessarily requires some zones being adjacent one another), it does not expressly disclose that the system utilizes a computer system with a processor and memory for performing the above functions.
Additionally, Troshko teaches the use of a fluid treatment system for treating different zones of a completion well, wherein a computer system having a processor and at least one memory coupled to 
Therefore, it would have been obvious for one having ordinary skill to modify the system/method of Cavazzoli to include using a computer system for processing the data related to the wellbore in terms of formation property modeling and treatment plan formation as taught by Troshko.  Doing so merely constitutes using a generic wellbore treatment tool in the form of a computer system for the same purpose of wellbore completion.  Additionally, it is noted that such a modification merely constitutes substitution of some generic controller for carrying out the treatment plan (potentially including a human operator) for a computer controller with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 20, in view of the modifications to Claim 1, Cavazzoli further discloses the treatment method includes:
Determining a volume of treatment fluid to be placed at each stage associated with the zone and updating the schedule to designate the volumes determined for each stage (noting that the pumping/treatment schedule is disclosed as being formed using a computer program; Paragraphs 0026, 0027).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676